USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1624                                    UNITED STATES,                                      Appellee,                                          v.                                  JOHN R. PAQUETTE,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                     [Hon. Ernest C. Torres, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                 Selya, Circuit Judge,                                        _____________                              Cyr, Senior Circuit Judge,                                   ____________________                              and Lynch, Circuit Judge.                                         _____________                                 ____________________            Richard  D. Glovsky,  Daniel  S.  Tarlow  and  Glovsky,  Tarlow  &            ___________________   __________________       ___________________        Milberg on Anders brief for appellant.        _______    ______                                 ____________________                                    MARCH 4, 1997                                 ____________________                      Per Curiam.  Pursuant  to a written plea agreement,                      __________            defendant pled guilty  to being  a felon in  possession of  a            firearm in violation of 18 U.S.C.    922(g)(1).   In exchange            for the plea, the government moved to withdraw an information            charging prior offenses under  the Armed Career Criminal Act,            18 U.S.C.   924(e)(1)  (effectively recommending that the Act            not  be  applied);  offered  no opposition  to  a  sentencing            decrease  for defendant's  acceptance of  responsibility; and            recommended  a sentence  at  the low  end  of the  applicable            range.  The court accepted the recommendation as to the Armed            Career  Criminal Act,  and decreased defendant's  range three            levels for acceptance of  responsibility.  However, the court            also  increased  the  range  by  four  levels  under  USSG               2K2.1(b)(5),  and sentenced defendant  (within the applicable            range) to 120 months  imprisonment, the statutory maximum for            the offense.                        Defendant  now  appeals  from  the  sentence.   His            appellate counsel  has submitted an Anders brief and a motion                                                ______            to withdraw,  asserting that  there is no  meritorious ground            for  appeal,  but  suggesting  that  defendant  may  wish  to            challenge  the   district  court's  application  of   USSG               2K2.1(b)(5).   See  Anders  v. California, 386  U.S. 738, 744                           ___  ______     __________            (1967);  Loc.  R.  46.4(a)(4).    Although  counsel  notified            defendant  of  his  right   to  file  a  supplemental  brief,            defendant hasnot filedabrief, andthe timeforfiling haspassed.                                         -2-                      After a careful review of the record, we agree that            there  is   no  meritorious  ground  for   appeal.  The  plea            proceedings  substantially conformed  to the  requirements of            Fed. R. Crim. P. 11, and we apprehend no error at sentencing.            We agree with  counsel that there is  no support in  the case            law for challenging the  district court's application of USSG              2K2.1(b)(5) to the facts presented in this case.                       Appellant's conviction and  sentence are  summarily            affirmed; counsel's motion to withdraw is granted.            ________                                  _______                                         -3-